[ING STATIONERY] October 10, 2012 United States Securities and Exchange Commission treet NE, Room 1580 Washington, DC 20549 Re: File Nos.: 333-30180; 811-05626 Prospectus Names: ING GoldenSelect Landmark; ING GoldenSelect Legends and Wells Fargo ING Landmark Dear Commissioners: On behalf of ING USA Annuity and Life Insurance Company, Separate Account B, we are making this filing for the above offering of securities pursuant to Rule 497(e) of the Securities Act of 1933. This filing includes a supplement to each prospectus to update certain information regarding the variable investment options available under the contracts. Please call me with your questions or comments. Sincerely, /s/ Nicholas Morinigo Nicholas Morinigo Counsel ING USA Annuity and Life Insurance Company 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (610) 425-3447 Fax: (610) 425-3520
